Title: To Thomas Jefferson from William Duane, 8 November 1824
From: Duane, William
To: Jefferson, Thomas

Respected and dear Sir,  Phila 8 Novr 1824That condition of humanity which supercedes all law, is the apology which I offer for trespassing upon  again. I took the liberty of writing to you from Washington a few weeks ago, soliciting your good offices with the President, in my behalf for an appointment to the vacant station of Naval Officer at this port.The President is returned to the Seat of Government and the applications are very numerous, not less than fourteen, and interests are put in motion which I fear may prove too powerful for me, who during twenty Six years made the public interest my sole concern and sacrificing all considerations, danger of life for five years of the first struggle—and devotion to public principles and public Utility with an ness that contemplated its own good only in that of the public.I need not speak of these things because you have constantly rendered justice to me, even when you could not suspect I should ever hear of the kindness with which you spoke. But on an occasion which is so every way serious to me, as the only prospect which presents itself to rescue me, my wife, and four young females from absolute want—I am sure you will excuse me for iterating ,the circumstances on which I solicit your interferenceThe President has repeatedly declared, as I was informed by the late Manuel Torres of Columbia, that “no man who had risen since the Revolution, had rendered such Effective services as Col Duane”—yet his situation is no doubt a difficult one; and if what I have done for the public were not such as would place me before any man who is an applicant, on principles of justice I should have contented myself with placing my name before him.I believe, that my services in the critical period of the war, (which I believe you will remeber I long foresaw to be inevitable,) were of much greater moment to the Country than I have ever had justice done me in any acknowledgment. Yet it is a fact that by the sacrifices and labors which I then rendered, the knowlege of Military Affairs, were more effectually, and rapidly diffused thro’ this nation, than has ever occurred in a like space of time in any other nation yet—and it is not to complain—because this is not the time, if I were disposed—yet I suffered even the honor which I earned, and the loss of all my expenditures and labors to be torn from me, without uttering a public murmur—tho’ the measure towards me was a shocking act of injustice and injury—while the public was actually injured, by the measures pursued to injure me—I was sacrificed to an intrigue in the army and the combined influence of those who while they professed to be the friends of the men in power, never forgave me the part I took in producing the change. Having produced a revolution in military discipline—and my works being adopted by the Government, had this combination not succeeded, those works would have afforded to my children a handsome income. Under the course I experienced, I was literally ruined—but I suffered in Silence.I need not draw any inference—but it is in the President’s power to cure all my evils past and future—There is not a candidate opposed to me who has not a respectable income. Capt W Jones who is the principal opponent has $2500 a year as President of an Insurance Company—and he has not a child to depend on him. He has held many offices of high trust—but when my life was daily exposed almost alone, he was not to be found in our ranksMajor Jackson who held the station before, and whose conduct and merits have not bettered since has his wife’s fortune.My Wifes fortune was sunk in the public cause—and she remains with four daughters a melancholy example of virtuous generosity and voluntary sacrifice. I am alwaysYour obedt SertWm Duane